Detailed Action
The instant application having Application No. 16/530,111 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 12/21/20. Claims 1-20 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 1 recites “independently from determining whether the first portion of data is being used by at least a second of the one or more host systems, sending a communication from the first host system to the data storage system to determine if the version specified by the first entry is a latest version of the portion of data.” Applicant cites fig. 11, elements 1106 and 1108 and page 52-53 of the specification for support. However, fig. 11 clearly shows that element 1108 is dependent element 1106, and therefore not independent.  The step of determining if the version is the latest version of the data in step 1108 only takes place if other hosts are using the portion in step 1106, otherwise fig. 11 shows that step 1110 takes place. Therefore, “determining whether the first portion of data is being used by at least a second of the one or more host systems.” Is not executed independently of “sending a communication from the first host system to the data storage system to determine if the version specified by the first entry is a latest version of the portion of data.” Claims 8 and 15 recite similar limitations.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fried et al. (U.S. Patent Application Publication No. 2015/0169497), herein referred to as Fried et al. in view of Basescu et al. (U.S. Patent Application Publication No. 2012/0284231), herein referred to as Basescu et al.
Referring to claim 1, Fried et al. disclose as claimed, for a data storage network including a data storage system and one or more host systems having applications executing thereon, the execution of which results in data being stored on one 5or more physical storage devices of the data storage system, a method comprising: on a first of the one or more host systems, maintaining a cache including a plurality of entries (see fig. 4 and para. 45, where each node may be a server or client system and contains a local cache), wherein a first of the plurality of entries represents a portion of data is stored on a first of the one or more physical storage devices (see para. 59, where each of the nodes comprises a local cache memory for caching resources for local access to the shared resources, which may be located on a NAS or central server), and the first entry specifies a particular version of the portion of data (see para. 61-62, where there is a change log data structure associated with the cache entries and when an event takes place, information on a cache entry such as a staleness indicator or version identifier is sent to the change log data structure); 10receiving a read request on the first host system from a first of the one or more applications (see para. 66, where a process or application on a node wishes to access a shared resource. In order to know that the node wished to access a particular resources, a read request would need to be received); determining whether the first portion of data is being used by at least a second of the one or more host systems (see para. 67-68, where the change log data structure may indicate that the latest version is held by another node); sending a communication from the first host system to the data storage system to determine if the particular version specified by the first entry see para. 67-68, where the change log data structures are checked to verify if the entry is the latest version of data. The change log data structures may be maintained at a central server, in which case the central server would need to be contacted to determine if the particular version is the latest version of data); and if it is determined that the particular version is the latest version of the portion of data, 15retrieving the portion of data from the first entry to satisfy the read request (see para. 66, where if the locally cached data is the latest version, then it is used for the access request).  
Fried et al. disclose the claimed invention except for where the sending a communication is performed independently from determining whether the first portion of data is being used by at least a second of the one or more host systems
However, Basescu et al. disclose where the sending a communication is performed independently from determining whether the first portion of data is being used by at least a second of the one or more host systems (see para. 44-49 and fig. 3, showing a request received at step 24, and see step 25 and 36, where two different copies may be accessed, and therefore determined that the first portion of data is being used by at least a second host system. Then see step 38, where a comparison is made to determine whether the second copy is the most recent version).  
	Fried et al. and Basescu et al. are analogous art because they are from the same field of endeavor of storage systems (see Fried et al., abstract and Basescu et al., abstract, regarding storage systems).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fried et al. to comprise where the sending a communication is performed independently from determining whether the first portion of data is being used by at least a second of the one or more host systems, as taught by Basescu et al., in order to separate the two tasks, 
As to claim 2, Fried et al. and Basescu et al. also disclose the method of claim 1, further comprising:20 wherein sending the communication to determine if the particular version specified by the first entry is a latest version of the portion of data is performed in response to determining that the first portion of data is being used by at least the second host system (see Fried et al., para. 67-68, where the change log data structure may indicate that the latest version is held by another node. See Basescu et al., fig. 3 and para. 44-49, where step 38 involves a comparison to determine whether the second copy is the most recent version. This is in response to there being multiple copies of the data).  
As to claim 3, Fried et al. and Basescu et al. also disclose the method of claim 2, further comprising: if it is determined that the first portion of data is not being used by at least the second 25host system, retrieving the portion of data from the first physical storage device to satisfy the read request (see Fried et al., para. 67-68, where the change log data structures are checked to verify if the entry is the latest version of data. If the locally cached copy is stale, then a synchronization is forced to download the latest version).  
As to claim 4, Fried et al. and Basescu et al. also disclose the method of claim 2, further comprising: storing on the host system a first value indicating whether the first portion of data is being used by at least a second of the one or more storage systems, wherein determining whether the first portion of data is being used by at least a second of 5the one or more storage systems includes accessing the first value on the host system (see Fried et al., para. 67, where the change log data structure may indicate that the latest version of the shared resources is held by another node).  
As to claim 5, Fried et al. and Basescu et al. also disclose the method of claim 1, further comprising: if it is determined that the particular version is not the latest version of the portion of data, retrieving the portion of data from the first physical storage device (see Fried et al., para. 67-68, where the change log data structures are checked to verify if the entry is the latest version of data. If the locally cached copy is stale, then a synchronization is forced to download the latest version).  
As to claim 7, Fried et al. and Basescu et al. also disclose the method of claim 1, wherein the first host system is directly connected to an internal fabric 15of the data storage system without an intervening component of the storage system controlling access of the at least first host system to the internal fabric, and wherein the communication is sent directly to the internal fabric without going through any intervening component of the storage system (see Fried et al., fig. 1, 4 and 5, where the nodes are connected to the central server or NAS without any intervening components).  
Referring to claim 8, Fried et al. disclose as claimed, a first host system of a data storage network including a data storage system and one or more host systems having applications executing thereon (see fig. 4 and para. 45, where each node may be a server or client system. See para. 46-47, regarding applications executing on each node), including the first host system, the execution of which results in data being stored on one or more physical storage devices of the data storage system (see fig. 8, showing data from a local cache being flushed to a storage device of the data storage system), the first host system comprising:  5one or more processors; and a memory comprising code stored thereon  (see fig. 1 or 4, showing nodes containing processors and memory) that, when executed, performs a method comprising: maintaining a cache including a plurality of entries, wherein a first of the plurality of entries represents a portion of data is stored on a first of the one or more physical 10storage devices (see para. 59, where each of the nodes comprises a local cache memory for caching resources for local access to the shared resources, which may be located on a NAS or central server), and the first entry specifies a particular version of the portion of data (see para. 61-62, where there is a change log data structure associated with the cache entries and when an event takes place, information on a cache entry such as a staleness indicator or version identifier is sent to the change log data structure); receiving a read request on the first host system from the first of the one or more applications (see para. 66, where a process or application on a node wishes to access a shared resource. In order to know that the node wished to access a particular resources, a read request would need to be received); determining whether the first portion of data is being used by at least a second of the one or more host systems (see para. 67-68, where the change log data structure may indicate that the latest version is held by another node); sending a communication from the first host system to the data storage system to determine if the particular version specified by the first entry is a latest version of the portion of data (see para. 67-68, where the change log data structures are checked to verify if the entry is the latest version of data. The change log data structures may be maintained at a central server, in which case the central server would need to be contacted to determine if the particular version is the latest version of data); and 15if it is determined that the particular version is the latest version of the portion of data, retrieving the portion of data from the first entry to satisfy the read request (see para. 66, where if the locally cached data is the latest version, then it is used for the access request).  
Fried et al. disclose the claimed invention except for where the sending a communication is performed independently from determining whether the first portion of data is being used by at least a second of the one or more host systems
However, Basescu et al. disclose where the sending a communication is performed independently from determining whether the first portion of data is being used by at least a second of the one or more host systems (see para. 44-49 and fig. 3, showing a request received at step 24, and see step 25 and 36, where two different copies may be accessed, and therefore determined that the first portion of data is being used by at least a second host system. Then see step 38, where a comparison is made to determine whether the second copy is the most recent version).  
see Fried et al., abstract and Basescu et al., abstract, regarding storage systems).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fried et al. to comprise where the sending a communication is performed independently from determining whether the first portion of data is being used by at least a second of the one or more host systems, as taught by Basescu et al., in order to separate the two tasks, to avoid unnecessary processing if the version does not need to be checked, for example if the first copy is an exclusive copy.
As to claim 9, Fried et al. and Basescu et al. also disclose the first host system of claim 8, wherein sending the communication to determine if the particular version specified by the first entry is a latest portion of data is performed in response to determining that the first portion of data is being used by at least the second host system (see Fried et al., para. 67-68, where the change log data structure may indicate that the latest version is held by another node. See Basescu et al., fig. 3 and para. 44-49, where step 38 involves a comparison to determine whether the second copy is the most recent version. This is in response to there being multiple copies of the data).  
As to claim 10, Fried et al. and Basescu et al. also disclose the first host system of claim 9, wherein the method further comprises:  25if it is determined that the first portion of data is not being used by at least the second host system, retrieving the portion of data from the first physical storage device to satisfy the read request (see Fried et al., para. 67-68, where the change log data structures are checked to verify if the entry is the latest version of data. If the locally cached copy is stale, then a synchronization is forced to download the latest version).  
As to claim 11, Fried et al. and Basescu et al. also disclose the first host system of claim 9, wherein the method further comprises: storing on the host system a first value indicating whether the see Fried et al., para. 67, where the change log data structure may indicate that the latest version of the shared resources is held by another node).  
As to claim 12, Fried et al. and Basescu et al. also disclose the first host system of claim 8, wherein the method further comprises: if it is determined that the particular version is not the latest version of the portion of data, retrieving the portion of data from the first physical storage device (see Fried et al., para. 67-68, where the change log data structures are checked to verify if the entry is the latest version of data. If the locally cached copy is stale, then a synchronization is forced to download the latest version).  
As to claim 14, Fried et al. and Basescu et al. also disclose the first host system of claim 8, wherein the first host system is directly connected to an 15internal fabric of the data storage system without an intervening component of the storage system controlling access of the at least first host system to the internal fabric, and wherein the communication is sent directly to the internal fabric without going through any intervening component of the storage system (see Fried et al., fig. 1, 4 and 5, where the nodes are connected to the central server or NAS without any intervening components).  
Referring to claim 15, Fried et al. disclose as claimed one or more computer-readable media having software stored thereon for a data storage network including a data storage system and one or more host systems having applications executing thereon (see fig. 4 and para. 45, where each node may be a server or client system. See para. 46-47, regarding applications executing on each node), the execution of which results in data being stored on one or more physical storage devices of the data storage system (see fig. 8, showing data from a local cache being flushed to a storage device of the data storage system), the software comprising:  5executable code that, on a first of the one or more host see para. 59, where each of the nodes comprises a local cache memory for caching resources for local access to the shared resources, which may be located on a NAS or central server), and the first entry specifies a particular version of the portion of data (see para. 61-62, where there is a change log data structure associated with the cache entries and when an event takes place, information on a cache entry such as a staleness indicator or version identifier is sent to the change log data structure); executable code that receives a read request on the first host system from the first of the one or more 10applications (see para. 66, where a process or application on a node wishes to access a shared resource. In order to know that the node wished to access a particular resources, a read request would need to be received); executable code that determines whether the first portion of data is being used by at least a second of the one or more host systems (see para. 67-68, where the change log data structure may indicate that the latest version is held by another node); executable code that sends a communication from the first host system to the data storage system to determine if the particular version specified by the first entry is a latest version of the portion of data (see para. 67-68, where the change log data structures are checked to verify if the entry is the latest version of data. The change log data structures may be maintained at a central server, in which case the central server would need to be contacted to determine if the particular version is the latest version of data); and executable code that, if it is determined that the particular version is the latest version of 15the portion of data, retrieves the portion of data from the first entry to satisfy the read request (see para. 66, where if the locally cached data is the latest version, then it is used for the access request).  
Fried et al. disclose the claimed invention except for where the sending a communication is performed independently from determining whether the first portion of data is being used by at least a second of the one or more host systems
see para. 44-49 and fig. 3, showing a request received at step 24, and see step 25 and 36, where two different copies may be accessed, and therefore determined that the first portion of data is being used by at least a second host system. Then see step 38, where a comparison is made to determine whether the second copy is the most recent version).  
	Fried et al. and Basescu et al. are analogous art because they are from the same field of endeavor of storage systems (see Fried et al., abstract and Basescu et al., abstract, regarding storage systems).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fried et al. to comprise where the sending a communication is performed independently from determining whether the first portion of data is being used by at least a second of the one or more host systems, as taught by Basescu et al., in order to separate the two tasks, to avoid unnecessary processing if the version does not need to be checked, for example if the first copy is an exclusive copy.
As to claim 16, Fried et al. and Basescu et al. also disclose the one or more computer-readable media of claim 15, wherein the software further comprises: executable code that determines whether the first portion of data is being used by at least 20a second of the one or more host systems, wherein the sending the communication to determine if the particular version specified by the first entry is a latest version of the portion of data is performed in response to determining that the first portion of data is being used by at least the second host system (see Fried et al., para. 67-68, where the change log data structure may indicate that the latest version is held by another node. See Basescu et al., fig. 3 and para. 44-49, where step 38 involves a comparison to determine whether the second copy is the most recent version. This is in response to there being multiple copies of the data
As to claim 17, Fried et al. and Basescu et al. also disclose the one or more computer-readable media of claim 16, wherein the software further 25comprises: executable code that, if it is determined that the first portion of data is not being used by at least the second host system, retrieves the portion of data from the first physical storage device to satisfy the read request (see Fried et al., para. 67-68, where the change log data structures are checked to verify if the entry is the latest version of data. If the locally cached copy is stale, then a synchronization is forced to download the latest version).  
As to claim 18, Fried et al. and Basescu et al. also disclose the one or more computer-readable media of claim 16, wherein the software further comprises: executable code that controls storing on the host system a first value indicating whether the first portion of data is being used by at least a second of the one or more storage systems, 5wherein determining whether the first portion of data is being used by at least a second of the one or more storage systems includes accessing the first value on the host system (see Fried et al.,  para. 67, where the change log data structure may indicate that the latest version of the shared resources is held by another node).  
As to claim 19, Fried et al. and Basescu et al. also disclose the one or more computer-readable media of claim 15, wherein the software further comprises:  10executable code that, if it is determined that the particular version is not the latest version of the portion of data, retrieves the portion of data from the first physical storage device (see Fried et al., para. 67-68, where the change log data structures are checked to verify if the entry is the latest version of data. If the locally cached copy is stale, then a synchronization is forced to download the latest version).  
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fried et al. in view of Basescu et al. and in view of Davis (U.S. Patent Application Publication No. 2011/0265083), herein referred to as Davis.
As to claim 6, Fried et al. and Basescu et al. disclose the claimed invention except for the method of claim 1, wherein each entry of the cache represents a portion of data, and specifies a logical storage unit and version of the respective portion.  
However, Davis discloses wherein each entry of the cache represents a portion of data, and specifies a logical storage unit and version of the respective portion (see fig. 3, showing cache memory entries showing logical storage units specified, and see para. 26, where each entry may also include a version number).  
	Fried et al. and Davis are analogous art because they are from the same field of endeavor of storage systems (see Fried et al., abstract and Davis, abstract, regarding storage systems).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fried et al. to comprise wherein each entry of the cache represents a portion of data, and specifies a logical storage unit and version of the respective portion, as taught by Davis, in order to determine a location and version number. Although Fried et al. doesn’t explicitly disclose a logical storage unit associated with each entry, it would be obvious for Fried et al. to utilize an address after a lookup to retrieve the data. In addition, using a logical storage configuration allows for different hosts or nodes to easily identify different storage locations
As to claim 13, Fried et al. and Basescu et al. disclose the claimed invention except for the first host system of claim 8, wherein each entry of the cache represents a portion of data, and specifies a logical storage unit and version of the respective portion.  
However, Davis discloses wherein each entry of the cache represents a portion of data, and specifies a logical storage unit and version of the respective portion (see fig. 3, showing cache memory entries showing logical storage units specified, and see para. 26, where each entry may also include a version number).  
see Fried et al., abstract and Davis, abstract, regarding storage systems).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fried et al. to comprise wherein each entry of the cache represents a portion of data, and specifies a logical storage unit and version of the respective portion, as taught by Davis, in order to determine a location and version number. Although Fried et al. doesn’t explicitly disclose a logical storage unit associated with each entry, it would be obvious for Fried et al. to utilize an address after a lookup to retrieve the data. In addition, using a logical storage configuration allows for different hosts or nodes to easily identify different storage locations
As to claim 20, Fried et al. and Basescu et al. disclose the claimed invention except for the one or more computer-readable media of claim 15, wherein each entry of the cache represents a portion of data, and specifies a logical storage unit and version of the respective 15portion.
However, Davis discloses wherein each entry of the cache represents a portion of data, and specifies a logical storage unit and version of the respective portion (see fig. 3, showing cache memory entries showing logical storage units specified, and see para. 26, where each entry may also include a version number).  
	Fried et al. and Davis are analogous art because they are from the same field of endeavor of storage systems (see Fried et al., abstract and Davis, abstract, regarding storage systems).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fried et al. to comprise wherein each entry of the cache represents a portion of data, and specifies a logical storage unit and version of the respective portion, as taught by Davis, in order to determine a location and version number. Although Fried et al. doesn’t explicitly disclose a logical storage unit associated with each entry, it would be obvious for Fried et al. to utilize an 

Response to Arguments
Applicant’s arguments, filed 12/21/20, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Basescu et al.

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 stand rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
 b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.O/Examiner, Art Unit 2132              
                                                                                                                                                                                          /DAVID YI/Supervisory Patent Examiner, Art Unit 2132